Title: To James Madison from William Heath, 13 March 1809
From: Heath, William
To: Madison, James


Sir,
Massachusetts Roxbury March 13th. 1809.
Although I have not the honor of a personal acquaintance with you, duty and affection prompt me to address you, in sincere Congratulation, on the triumph of principal, in the recent Election of President, and Vice President, of the United States. Having been Contemporary, with Hancock, the Adams’s, Warrens and others, in the Councils of this now State, in those “times which tried mens souls,” and near the illustrious Washington, during the American revolutionary war from the first days hostilities, until peace took place, inclusive, and being the only General Officer of the first provincial, and Congressional appointments, now living, like one solitary and alone, I stand viewing with admiration, the scenes through which I have seen my Country pass, the noble struggles which she made in defence of the exalted rights of man, the high ground she has taken, and the unparalleled prosperity she has for a time enjoyed. I now view her political horizon, a little overcast, a serious Crisis, in her foreign relations, rendered more protentious by different and discordant opinions at home, and when I advert to the story of the world, which points to republics which arose—attracted—dazzelled for a time, and then Sunk, through indiscretion, and faction, some painful sensations are excited in my breast but I have alwaies consoled myself with the hope that as the united States are Composed of more Congenial materials, and better Compacted for durability than any other republic yet seen, that they will enjoy a long period of prosperity, and renown among the nations of the world. At the present moment, the People of our wide domain, pant with Solicitude, for wise Heads to Council, firm and faithful Hearts, and skilful hands, to lead and defend them amid impending dangers. You Sir are the man, whom a great majority of your fellow citizens, have Called to take the helm of the State, in full Confidence, that the exercise of those abilities you have so often displayed, will steer your Country, again into the Haven of quietude and prosperity. That Heaven may Council, guide and Support you, to perform this great and arduous Service, with honor to yourself, and the lasting good of that great, virtuous and enlightned People, over whom you are Called to preside, is, and shall be, the ardent wish, and prayer of him who has the honor to be with profound respect Sir Your most humble Servant
W: Heath
